Citation Nr: 1219378	
Decision Date: 06/01/12    Archive Date: 06/13/12

DOCKET NO.  07-03 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for anxiety, claimed as secondary to service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for laryngeal cancer, claimed as due to ionizing radiation exposure.

3.  Entitlement to service connection for hypertension, to include as secondary to service-connected PTSD.

4.  Entitlement to service connection for kidney disease, claimed as secondary to hypertension.

5.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).




REPRESENTATION

Appellant represented by:	Sean P. Sullivan, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Counsel


INTRODUCTION

The Veteran served on active duty from February 1961 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  A February 2007 rating decision denied, inter alia, entitlement to service connection for laryngeal cancer.  A November 2007 rating decision denied, inter alia, entitlement to service connection for hypertension, kidney disease, anxiety disorder, and laryngeal cancer.  A September 2010 rating decision denied entitlement to a TDIU.  

In March 2012, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge at the RO.  A transcript of this hearing is of record.  Additionally, during the March 2012 hearing, the Veteran's attorney submitted additional argument and medical evidence directly to the Board, along with a waiver of the Veteran's right to have this evidence initially considered by the RO.  See 38 C.F.R. § 20.1304 (2011).  


The Board's decision regarding the issues of entitlement to service connection for anxiety disorder and laryngeal cancer is set forth below.  For the reasons discussed after the Order, the remaining issues on appeal are REMANDED to the RO.  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  In March 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he wished to withdraw from appeal his claim of entitlement to service connection for anxiety.  

2.  The Veteran was exposed to ionizing radiation during the course of fulfilling his duties as a missile technician while serving on active duty.

3.  The competent and probative evidence does not establish that laryngeal cancer manifested during service or that it is otherwise related to service, to include as a result of exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeal as to the issue of service connection for anxiety have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011).

2.  Laryngeal cancer was not incurred in or aggravated by active duty service, to include as the result of exposure to ionizing radiation.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1137, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.311 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

In this case, with regard to the claim for service connection for anxiety, the Board is dismissing the appeal as the Veteran withdrew this claim during his March 2012 Board hearing.  As such, the Board finds that any error related to the VCAA on these claims is moot and will not be further discussed as it pertains to this claim.  See Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) (2011).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, the Veteran was provided VCAA notice in January 2003, April 2005, and March 2006.  These notices advised him of what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The January 2003 notice also advised the Veteran of specific information needed to adjudicate a claim based on ionizing radiation exposure and further requested that he submit information regarding such exposure using an attached form provided by VA.  The March 2006 notice advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

Although the April 2005 and March 2006 VCAA letters were sent after the initial adjudication of the Veteran's laryngeal cancer claim, the Board notes that following the issuance of these letters, the entire record was reviewed and the claim was readjudicated in January 2007 and January 2009 (supplemental) statements of the case.  Thus, there is no prejudice in the timing of the VCAA notice.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by a re-adjudication of the claim).  

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran including service and post-service treatment records.  In addition, the RO employed the special development procedures applicable to claims based on exposure to ionizing radiation (as set forth in 38 C.F.R. § 3.311).  As discussed in more detail below, such development included the Under Secretary for Benefits requesting an opinion from the Under Secretary for Health.  This opinion adequately addresses the issue of whether the Veteran's laryngeal cancer is etiologically related to ionizing radiation exposure during service, citing scientific principles in its rationale.  

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between the Veteran and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by submitting evidence and argument.  Therefore, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis

Anxiety Disorder

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran has perfected an appeal as to the issue of entitlement to service connection for anxiety.  However, during the March 2012 Board hearing, it was noted that the Veteran has not been diagnosed with a separate anxiety disorder; rather, he has claimed anxiety as secondary to his already-service-connected PTSD.  Review of the February 2005 rating decision awarding service connection for PTSD indicates that the Veteran's anxiety complaints have been contemplated as part and parcel of his PTSD.  Therefore, his 50 percent disability rating for PTSD already reflects consideration of his claimed anxiety as being part of his PTSD.  

In light of the foregoing, the Veteran, during the March 2012 Board hearing, indicated that he wished to withdraw his appeal as to the issue of service connection for anxiety.  Hence, there remains no allegation of errors of fact or law for appellate consideration with regard to this matter.  Accordingly, the Board does not have jurisdiction to review the appeal as to this issue and it must be dismissed.

Laryngeal Cancer

The Veteran has contended throughout this appeal that his laryngeal cancer, which according to medical evidence manifested in late 1997 and was diagnosed in 1998, is the result of exposure to ionizing radiation while serving aboard multiple nuclear submarines and working with nuclear warheads as a missile technician.  

Service connection for disorders claimed to be due to exposure to ionizing radiation in service can be established in several different ways.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in radiation-exposed veterans.  38 U.S.C.A. § 1112 (West 2002 & Supp. 2011); 38 C.F.R. § 3.309(d) (2011).  Second, service connection can be established under the general principles of service connection with the assistance of special procedural advantages if the condition at issue is a radiogenic disease.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.311 (2011).  Service connection can also be established under the general principles of service connection by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions or special development procedures.  Id.; see Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Finally, if a cancer becomes manifest to a degree of 10 percent within one year from date of termination of active duty service, such disease shall be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2011).  

Pertinent VA regulation defines a "radiation-exposed veteran" as a veteran who participated in a radiation-risk activity while serving on active duty or on active duty for training or inactive duty training.  38 C.F.R. § 3.309(d)(3).  There are a number of activities defined as a "radiation-risk activity," none of which pertain 
to the Veteran's military activities.  38 C.F.R. § 3.309(d)(i), (ii).  Regardless, the Board notes that larynx (or laryngeal) cancer is not listed among those diseases 
for which service connection shall be presumed when exposure to ionizing radiation is confirmed.  See 38 U.S.C.A. § 1112(c); 38 C.F.R. §§ 3.309(d)(1), (2).  Thus, 
even if the Veteran was a "radiation-exposed veteran" as defined by 38 C.F.R. § 3.309(d)(3), service connection for laryngeal cancer pursuant to the regulatory presumption of 38 C.F.R. § 3.309(d) would not be warranted.  

Laryngeal cancer is, however, among those identified as a "radiogenic disease," meaning a disease that may be induced by ionizing radiation.  38 C.F.R. 
§ 3.311(b)(2)(xxiv) (noting that any cancer not specifically listed is to be considered a radiogenic disease).  When a veteran suffers from a radiogenic disease and was exposed to ionizing radiation in service, VA regulations provide that special procedures should be followed in the development and adjudication of the claim.  38 C.F.R. § 3.311.  

It is important to note that the special procedures laid out in § 3.311 do not create a presumption for service connection.  Principles of service connection still apply which provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, this requires competent evidence showing that there is some causal relationship between a present disability, such as a radiogenic disease, and an event of service, such as exposure to ionizing radiation.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

As noted above, the Veteran asserts that he was exposed to ionizing radiation while serving aboard multiple nuclear submarines and working with nuclear warheads as a missile technician.  During his March 2012 Board hearing, the Veteran indicated that he was required to wear a dosimetry badge during service.  He also testified that he was involved in a nuclear reactor incident aboard the U.S.S. Ethan Allen and that his dosimetry badge was taken and he was reissued a new badge.  

The claims file reflects that the RO, in accordance with the procedures set forth in § 3.311, requested any available records concerning the Veteran's exposure to ionizing radiation, including any DD Form 1141, "Record of Occupational Exposure to Ionizing Radiation."  Here, the Veteran's service records contain a DD Form 1141 which indicates continued monitoring and measurement of occupational exposure to ionizing radiation from January 1963 through October 1968.  Such records show evidence of exposure to ionizing radiation aboard the U.S.S. Ethan Allen in February/March 1963 (total dose equal to 0.080 rem).  Additionally, there is evidence of exposure to ionizing radiation in March 1967 while serving at the U.S. Naval Weapons Station in Colts Neck, NJ (total does equal to 0.036 rem).  The total accumulated dose at the time of separation was noted to be 0.116 rem.  

In addition to obtaining the Veteran's DD Form 1141, the RO requested an ionizing radiation dose estimate from the Naval Dosimetry Center (NDC) which maintains naval records pertaining to occupational radiation exposure for service members.  See 38 C.F.R. § 3.311(a)(2).  The March 2004 dose estimate provided by the NDC reflects a total deep dose equivalent (photon) of 0.116 rem; it was noted that this was consistent with the information listed on the Veteran's DD Form 1141.  

Following receipt of this dose information, the RO forwarded the Veteran's claims file to the Director of Compensation & Pension (C&P), who is under the direction of the Under Secretary for Benefits, and an advisory medical opinion was requested from the Under Secretary for Health.  Id. at (c)(1).  The December 2004 request for an opinion reflects that the Under Secretary for Health was provided all dose information obtained from the NDC as well as the Veteran's DD Form 1141.  Information regarding the Veteran's service, post-service employment, family medical history, smoking history, and medical history as it pertained to laryngeal cancer was also contained within the request.  

An opinion was prepared by the Chief Public Health and Environmental Hazards Officer.  The December 2004 report reflects that the opining physician relied, inter alia, upon scientific literature which indicated a relatively low sensitivity of the larynx to radiation carcinogenesis in Japanese A-bomb survivors or other populations exposed to doses in the range beyond 100 rads.  The physician also utilized an epidemiological program - the Interactive Radioepidemiological Program (IREP) developed by the National Institute for Occupational Safety and Health (NIOSH) - to calculate the likelihood that exposure to ionizing radiation was responsible for the Veteran's laryngeal cancer.  The results of this program revealed a 99th percentile value for the probability of causation of 0.08 percent.  Thus, it was the Under Secretary for Health's opinion that "it is unlikely that the [V]eteran's laryngeal cancer can be attributed to exposure to ionizing radiation in service."  Thereafter, the file was returned to the Director of C&P who, following a review of the entire claims file, concluded that "there is no reasonable possibility that the [V]eteran's laryngeal cancer was the result of exposure" in light of the December 2004 opinion.  

The Board has conducted a de novo review of the claims file and Virtual VA electronic file, and similarly concludes that the evidence preponderates against finding a causal relationship between the Veteran's laryngeal cancer and exposure to ionizing radiation.  While sympathetic to the Veteran's claim, the only evidence of record tending to support his claim for service connection consists of his own lay statements.  The Veteran's lay assertions cannot, however, be accepted as competent medical evidence regarding the issue of a nexus in light of the complex scientific and medical issues associated with determining the etiology of cancer and effects of ionizing radiation exposure.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Layno v. Brown, 6 Vet. App. 465, 469 (1994) (the veteran as a lay person is competent to report information of which he has personal knowledge, i.e., information that he can gather through his senses).  

As for the medical evidence of record, the Board finds the opinion prepared on behalf of the Under Secretary for Health to be especially probative in light of the reliance on scientific literature and an epidemiological program that was developed using scientific and medical principles.  The scientific information and method were then applied to the particular facts of the Veteran, to include information regarding his maximum dose estimate of ionizing radiation received during service, as well as other pertinent information provided by the Director of C&P in its request for an advisory opinion.  See 38 C.F.R. § 3.311(e).  Thus, with consideration of the probative opinion prepared by the Chief Public Health and Environmental Hazards Officer, the Board finds that service connection may not be awarded for laryngeal cancer as related to ionizing radiation exposure during service.

Despite concluding that laryngeal cancer is not related to ionizing radiation exposure incurred during service, the Board has considered whether service connection may be awarded for this disability on an alternative basis.  However, there is no indication that the Veteran's laryngeal cancer manifested during service or for many years after service.  As such, it may not be established on the basis of chronicity and continuity of symptomatology.  See 38 C.F.R. § 3.303(b).  As for whether it is causally related to some other disease, injury, or event of service, the remaining evidence of record fails to suggest any other possible relationship between laryngeal cancer and military service.  Finally, as the condition manifested more than one year following discharge from service, service connection is not warranted on a presumptive basis under 38 C.F.R. § 3.309(a).  As such, the Veteran's claim must regrettably be denied.  

In reaching the above conclusion, the benefit of the doubt doctrine was considered.  However, as a preponderance of the evidence is against this claim this doctrine is not for application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The appeal as to the issue of service connection for anxiety is dismissed.  

Entitlement to service connection for laryngeal cancer, claimed as due to ionizing radiation exposure, is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claims remaining on appeal is warranted.

The Veteran contends that he is entitled to service connection for hypertension.  In statements submitted during this appeal, he asserts that his hypertension is related to service-connected PTSD, and thus, service connection should be granted on a secondary basis.  See 38 C.F.R. § 3.310 (2011).  In support of his claim, the Veteran has submitted a letter from a private physician, Dr. BVF, dated in February 2010, which states that service connection should be considered for the Veteran's renal dysfunction as this disease is secondary to longstanding hypertension and "as there is clinical evidence that hypertension is associated with [PTSD]."  Additionally, in March 2012, the Veteran's attorney submitted a number of scientific articles which discuss evidence of a positive association between PTSD and elevated blood pressure and basal cardiovascular activity.  

Review of the record reveals that the Veteran was evaluated in March 2007 for the specific purpose of obtaining information regarding the nature and etiology of his currently diagnosed hypertension.  Pertinent to this remand, the examiner did not provide an opinion as to whether the Veteran's hypertension is related to PTSD (either through direct causation or aggravation).  Under these circumstances, the Board finds that additional medical evidence is necessary to adjudicate this claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2011).  See also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  As such, a remand is necessary to obtain a VA opinion regarding these issues.  

In addition, the Board finds that the Veteran should be provided another opportunity to submit evidence pertinent to his claims on appeal.  Specifically, the Veteran should be asked to submit any outstanding medical evidence pertaining to treatment for his hypertension prior to 1996, the earliest date medical evidence of record shows a diagnosis of hypertension.  In requesting this information, the Board notes that the Veteran testified at his March 2012 hearing that he was first diagnosed with hypertension approximately six months after his discharge from service and that he was prescribed medication for this condition within one year of his discharge.  Pertinent VA regulations provide that certain chronic disabilities, including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  Thus, competent evidence of a diagnosed hypertension within one of year of service is extremely relevant to the Veteran's appeal as to this issue.  

Regarding the claim for service connection for a kidney disease, the Veteran has claimed this condition as secondary to hypertension.  Thus, because the issue is dependent on the outcome of the claim for service connection for hypertension, it is inextricably intertwined with the issue being remanded and must also be remanded.  

Finally, in September 2011 the Veteran expressed disagreement with the RO's denial of entitlement to a TDIU.  This statement is accepted as a timely notice of disagreement (NOD) with the September 2010 rating decision cited on this issue, but a statement of the case (SOC) has not been issued.  38 C.F.R. §§ 20.201, 20.302(a) (2011).  In Manlincon v. West, 12 Vet. App. 238 (1999), the United States Court of Veterans Appeals (now the United States Court of Appeals for Veterans Claims) held that when an appellant files a timely NOD and no SOC is issued, the Board should remand, rather than refer, the issue to the RO for the issuance of an SOC.  Consequently, this matter will be remanded for the issuance of an SOC.  After the RO has issued the SOC, the claim should be returned to the Board only if the veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide information on any outstanding medical evidence, to include the names and address of any medical care providers, that pertains to treatment for hypertension prior to 1996.  After securing any necessary release(s), the RO should request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records are not available, the Veteran should be notified of such.

2.  After the above development has been completed to the extent possible, send the Veteran's claims file to a VA physician for review.  The physician is asked to review the entire claims file and provide an opinion as to whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's current hypertension was caused by his service-connected PTSD.  If not caused by PTSD, the physician should provide an opinion as to whether hypertension is aggravated (permanent worsening of the underlying disability beyond natural progress) by PTSD.  If aggravation by a service-connected disability is found, then the physician should quantify the degree of such aggravation, if possible.  

In providing the requested opinion(s), the physician should explain the medical basis for the conclusions reached.  The physician should consider and discuss the February 2010 letter from Dr. BVF indicating a link between PTSD and hypertension, as well as the scientific literature submitted by the Veteran's attorney in March 2012.  If the physician determines that an examination is necessary to render any opinion(s), one should be scheduled.

3.  After the development requested above, as well as any additional development deemed necessary, has been completed, the RO should again review the record, to include any evidence associated with the claims file since the August 2010 supplemental statement of the case.  If any benefit sought on appeal remains denied, then the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be provided an opportunity to respond.  The case should then be returned to the Board for further appellate consideration.

4.  The RO should issue to the Veteran an SOC addressing the claim regarding entitlement to a TDIU, so that the Veteran may have the opportunity to complete an appeal on this issue (if he so desires) by filing a timely substantive appeal.  The issue should only be returned to the Board if a timely substantive appeal is filed.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


